Opinion by
Hurt, J.
§ 276. Contract for iron and tin work on house. Where a contract between the parties is specific and unambiguous, it cannot be so extended by construction as to embrace matters not clearly within its provisions, or require of the parties, or either of them, any other duty than that specified in the contract.
§ 277. Contract; how far affected by plans and specifications of an architect. "Where the plans and specifications of an architect were expressly made parts of *113a written contract, in so far as certain matters were concerned, to hold that other matters not embraced in terms in the contract would become parts of the contract simply because they appeared in the plans and specifications, and would have properly come under the head of one of the items mentioned in the contract (as, for instance, where it was sought to make “cresting” come under the item of “galvanized iron work”), would be to make for the parties a contract they had not made for themselves.
June 24, 1882.
Reversed and rendered.